Title: From John Adams to Boston Patriot, 15 January 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, January 15, 1810.


AMSTERDAM, June 29, 1781—wrote to Congress: “On the 21st of this month, the field marshal, the duke Louis of Brunswick, presented to the States General, the following paper
High and Mighty Lords, 
It is not without the greatest reluctance, that I see myself forced to interrupt the important deliberations of your High Mightinesses, and to have recourse to you, in an affair which indeed regards me personally, but the simple explanation of which, I assure myself, will prove, that if I should neglect this step I should be essentially wanting to the dignity of character with which your High Mightinesses have clothed me.
After having passed in 1750, into the service of the state, it pleased your High Mightinesses by your resolution of the 13th of November of the same year, to create me field marshal of your troops. When afterwards, the arrangements, for the tuition of the statholder in his minority, were resolved on, by express resolutions of all the High Confederates, and it was resolved that his highness should be represented in the administration of his military employments, your High Mightinesses, then condescended, by honoring me with their distinguished confidence, to confer upon me, by your resolution of the 13th of January, 1759, the title of the representative of the prince statholder as captain general during the time of his minority.
I shall say nothing of the resolutions, which your High Mightinesses, and the respective provinces took, on the eighth of March, 1766, the day of the majority of the prince, and in the sequel under different dates, relative to the manner in which I had answered to the confidence which you had condescended to take in me.—These resolutions are too flattering to be recited here: they are, however, sure pledges that at that time at least, I had the good fortune, to see my conduct and services rendered to the state, approved by the high government. In fine, your High Mightinesses continued to honour me, with your confidence even after the time of the minority of the statholder. You took, on the same 8th of March, 1766, the resolution, to cause to be solicited, by your envoy extraordinary at the court of Vienna, the consent of her imperial and royal majesty, in whose service I was also engaged as field marshal, to continue me still in the same quality in the service of your High Mightinesses. The pleasure of her majesty being obtained, I did not refuse this honour: but continued, vested with the character of field marshal of the troops of the state, in the service of your High Mightinesses.
Having thus filled, for more than thirty years, under the eyes of your High Mightinesses, and in a manner that is sufficiently known to you, the employments which you had confided to me, could I have expected that they would one day render my person the object of the public hatred, to such a degree, that I could be exposed to the step that they have taken upon my subject?A step the most dishonorable to the character with which your High Mightinesses have condescended to invest me; and which puts me in the absolute necessity of addressing myself this day to you.
In effect, high and mighty Lords, after having seen myself in the public, the object of accusations and calumnies, the most atrocious, but which I have always despised as such, and of which I shall never take notice while no one presents himself to support them. After they have excited against me a general cry, as if my person could be no longer endured, it was necessary for me still further to suffer, that the gentlemen, the deputies of the city of Amsterdam, and namely the two reigning burgomasters, Messieurs Temmink and Rendorp, accompanied by the pensionary Vischer, should have addressed themselves to my lord, the prince of Orange, and in presence of the counsellor pensionary of Holland, should have read to him a certain memorial, in the name and by the order of their constituents, who are therein throughout introduced as speaking in the name of the regency of Amsterdam, and in which I receive an affront the most sensible for an heart upright and well placed.  It is true, that the deputies, whom I have just named, took back, with them, this memorial: but since, changing their plan, they have thought fit to transmit it, on the 14th of the month, by Mr. Burgomaster Rendorp, not indeed in the name of the regency of Amsterdam, but in that of the gentlemen, the burgomasters, to the counsellor pensionary, praying him to transmit it to the prince, to whom they left the liberty, to make such use of it as should seem to him convenient.
Informed in this way, and by the communication which his highness made to me of it, of the contents of this memorial, I there found so long a concatination of expressions and reasonings, each more insulting than the other, against my person, which I should be afraid to abuse the attention of your High Mightinesses by inserting them here. Lest, however I should represent them, out of the order and the chain which connects them together; your High Mightinesses will pardon me, I hope, if I transcribe here, from the memorial, the periods which relate to me, and by which I am attacked.
After having made several reflections which, in no wise concern me, and which I ought consequently to leave, to be answered by those who are attacked by them, but which tend to justify the proposition, which the gentlemen the deputies of the city of Amsterdam made the eighteenth of May last, in the assembly of the states of Holland, in particular to join to his highness a privy council or committee, the gentlemen the burgomasters continue to address themselves to the prince, literally in these terms.
Here follows the substance of the representations of the burgomasters contained in my letter to congress of the 26th of June, 1781.
In those pieces which I have just now literally related, your High Mightinesses will perceive and probably not without indignation, that after a train of reflections more and more injurious, in which there is no accusation against me as field marshal, and which moreover are only grounded upon pretended public sentiments and reports artfully circulated; that nevertheless the gentlemen the burgomasters have judged it necessary to insist that his highness would remove me from his person and court in a manner the most disgraceful and condemn me without farther examination, as a criminal attainted and convicted to dishonourable exile.
I cannot then but consider a proceeding, accompanied with so many odious and humiliating expressions, which is not made by simple individuals, but a deputation of two reigning burgomasters with the pensionary of one of the most considerable cities of Holland, in the name and by the order of the regency of that city, according to the terms of the memorial, although according to the letter, whereof I have spoken of the burgomaster Rendorp, it was only in the name of the gentlemen, the burgomasters of that city; and that in a formal manner, after mature deliberation, and after having confirmed this action in the most injurious manner, by taking back the memorial and causing it to be sent to his highness. I cannot, I say, but consider this proceeding as wounding in the most violent manner, my character and my person: and in this same writing, where they dare not specify any crime to my charge, and where they are obliged to acknowledge the falsity of the reports which have circulated against me, and of the suspicions of an excessive and illicit attachment to the English court, of bad faith, and of corruption; they appear, notwithstanding, to give credit to these calumnies, and to be willing to cast upon me the blame of the evils of the times, to the end to exculpate those who are the true causes of it. I should think myself unworthy of bearing any longer the character that your high mightinesses have confided to me, if I testified upon this article an indifference or an insensibility.
I dare also assure myself that your high mightinesses will consider my proceeding in the same point of light, and that you will agree with me, that it is of the highest importance to the State to know, that if he whom your high mightinesses have cloathed with the dignity of Field Marshal, whom they have engaged and continued in their service, in the manner above mentioned, is in fact the true cause of the deplorable state of weakness of the republic, of all the negligence they suppose to have taken place, of all the false steps which they say have been taken, and of all the unhappy consequences that have resulted from them. Your high mightinesses are entreated to examine in the most exact manner, things so interesting; and to see if this person is the source of the distrust and the disunion, for which reasons he would be totally unuseful and prejudicial to the service of the State and of his Highness; what are the proofs of his want of affection to the country; in one word, for what reason he should be hereafter unworthy of the confidence of the prince who is placed at the head of the republic; to whose testimony I here take the liberty of appealing: finally, for what reason he hath merited to be removed from the person of his highness and his court, as a perpetual obstacle to the good intelligence between his highness and the court.
And as my honor is more dear to me than life, and as I am attacked in a part so sensible, it is also for this reason, and in consideration of that which I owe to myself ever, and to the relations which I have as well with this State and your high Mightinesses, as to those which I still have with his imperial and royal Majesty, to which otherwise I should be too much wanting, that I see myself obliged to address myself to your high Mightinesses, and by you to all the confederates, to supplicate them respectfully, and to insist in the most express manner that your high Mightinesses would deign, after the most severe and scrupulous examination, to take such measures in protecting efficaciously the character which your high Mightinesses have confided to me, that I may be justified in a proper manner from the blame, that the above mentioned proceeding has cast upon me, and that so sensible an affront as hath been offered me by it, may be suitably repaired: that to this end it may please your high Mightinesses to direct things in such a manner, that the four reigning burgomasters of Amsterdam, who have caused to be delivered in their name the said memorial, according to the letter of burgomaster Rendorp, be obliged, as well as the pensionary Vischer, to allege the reasons they have had for injuring me so grievously as they have done by the said proceeding, and by the accusation therein contained: and to verify the whole in a suitable manner; without which I cannot but consider all that which is there said, as calumnious: and that they may be obliged moreover to specify more precisely the other heads of accusation, that they pretend to allege to my charge and to bring the requisite judiciary proofs of them; and in case that they can specify nothing, or that they cannot prove sufficiently their allegations, that the authors of the infamous reports circulated against me may be sought out, to the end that they may be punished as calumniators according to their deserts. Finally, that your high Mightinesses will then conjointly with all the confederates, take such justificatory resolutions as will save my honor and my reputation in the nation, and in the eyes of Europe entire: that thus I may be placed in a situation to support with proper dignity, the character which your high Mightinesses have given me, and that I may obtain the satisfaction that your high Mightinesses, according to your profound wisdom and known equity, shall judge equivalent to the affront offered to my character and my relations.
I have the honor to be, with the most sincere and respectful attachment, high and mighty Lords, your high mightinesses most humble, most obedient, and faithful servant.(Signed) L. Duc de Brunswick.
We are now arrived at the time when I commenced my journey to Paris, as related before I altered my plan. My American Servant, John Stevens, a very stout man, who had served as a soldier in Canada and afterwards on board an American vessel of war, and had never been sick, was now conquered by the pestilential steams of the climate and almost shaken to pieces by an intermittent fever. I had provided him with a physician and attendants, and was about taking another person to go with me:—but Stephens begged so pathetically that I would not leave him, that I could not resist his importunity, but took him into the coach with me. When his fits came on I was obliged to stop at an inn for the day and procure him a physician and a nurse. These delays protracted the journey to twice the number of days: but the exercises and the exchange of air from the tainted atmosphere of Amsterdam to the pure breezes of France, cured him of his distemper, and he returned with me apparently well; though in a few days his fits returned with violence, continued nine months upon him, and reduced him almost to a shadow. It is indeed the destiny of every stranger who goes into Holland, to encounter either an intermittent or a bilious fever within the two first years—What passed at Paris, where I arrived on the sixth of July, has been before related in Letter 21, page 107, of your third number, to the end of Letter 27, in page 149 of your fourth number, to which I beg leave to refer.



John Adams.




